Exhibit 10.23

December 15, 2009

[Name]

Cell Therapeutics, Inc.

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Re: Equity/Long-Term Incentive Award Agreement

Dear [Name]:

This letter agreement (this “Agreement”) sets forth the terms of your stock
bonus opportunity with Cell Therapeutics, Inc. (the “Company”). This opportunity
is granted under and is subject to the terms and conditions of the Company’s
2007 Equity Incentive Plan, as amended and restated (the “Plan”).

As described more fully below, you are eligible to receive a bonus, payable in
shares of common stock of the Company (the “Common Stock”), if you continue to
be employed by the Company or any of its subsidiaries through the first to occur
of either of the following: (1) the Company’s achievement, on or before
December 31, 2011 (the “Termination Date”), of the various “Performance Goals”
set forth below, or (2) the effective date of a “Change in Control” (as defined
below) of the Company that occurs at any time following the date of this
Agreement and on or before the Termination Date. Any portion of this award that
does not become payable on or before the Termination Date (e.g., because no such
Change in Control occurs and as to any Performance Goals that are not satisfied)
will terminate on the Termination Date and you will have no further right with
respect thereto or in respect thereof. Furthermore, should you cease to be
employed by the Company or one of its subsidiaries, this award (to the extent a
Change in Control does not occur before the date of such termination of
employment, but regardless of any Performance Goals achieved prior to such
termination of employment) will terminate on the date your employment by the
Company or one of its subsidiaries ceases and you will have no further right
with respect thereto or in respect thereof.

Performance Goal Award Opportunities. Upon the occurrence of a “Performance
Vesting Date” (as defined below) with respect to a “Performance Goal” described
below, you will be entitled to receive a number of shares of Common Stock
determined by multiplying (1) the award percentage (each, an “Award Percentage”)
corresponding to that particular Performance Goal as set forth in Table A below
by (2) the total number of outstanding shares of Common Stock, determined on a
non-fully diluted basis, as of that particular applicable Performance Vesting
Date. The Performance Goals are as follows:

 

  (a) Opaxio MAA Approval (“Opaxio MAA Approval”);

 

  (b) Opaxio NDA Approval (“Opaxio NDA Approval”);

 

  (c) achievement by the Company of fiscal year sales equal to or greater than
$50,000,000 with respect to fiscal years beginning on or following the effective
date of this Agreement and ending with the Termination Date (the “$50M Sales
Goal”);



--------------------------------------------------------------------------------

  (d) achievement by the Company of fiscal year sales equal to or greater than
$100,000,000 with respect to fiscal years beginning on or following the
effective date of this Agreement and ending with the Termination Date (the
“$100M Sales Goal”);

 

  (e) Pix NDA Approval (“Pix NDA Approval”);

 

  (f) achievement by the Company of Cash Flow 4th Quarter Fiscal Year 2010 Break
Even (the “4th Quarter Break Even”);

 

  (g) achievement by the Company of earnings per share in any fiscal year
beginning on or following the effective date of this Agreement and ending with
the Termination Date equal to or greater than $0.05 per share of Common Stock
(the “EPS Goal”); and

 

  (h) achievement of a price per share of Common Stock equal to $2.94 per share
(the “Share Appreciation Goal”).

Table A

 

Performance Goal:   Opaxio
MAA
Approval   Opaxio
NDA
Approval   $50M
Sales
Goal   $100M
Sales
Goal   Pix NDA
Approval   4th Quarter
Break Even  

EPS

Goal

  Share
Appreciation
Goal Award Percentage:   [    %]   [    %]   [    %]   [    %]   [    %]  
[    %]   [    %]   [    %]

For purposes of this Agreement, the “Performance Vesting Date” with respect to a
Performance Goal shall be the day on which the Compensation Committee of the
Company’s Board of Directors certifies and determines, in its reasonable
discretion, that the applicable Performance Goal has been achieved. If you
become entitled to a stock bonus in connection with the achievement of a
Performance Goal as provided above and you are employed by the Company or a
Subsidiary on the related Performance Vesting Date, you will receive the number
of shares of Common Stock due in connection with the achievement of that
Performance Goal on or as soon as practicable after (and in all events within
two and one-half months after) the applicable Performance Vesting Date. For
purposes of clarity, if you become entitled to a bonus upon achievement of any
Performance Goal set forth above, you shall not again become entitled to a bonus
with respect to that same Performance Goal if it is thereafter achieved by the
Company again, but for as long as you continue to be employed by the Company or
one of its subsidiaries through the applicable Performance Vesting Date(s) you
will remain eligible for bonuses with respect to the other Performance Goals
theretofore achieved.

Change in Control. Notwithstanding the foregoing, in the event a Change in
Control of the Company occurs, and if you are then still employed by the Company
or one of its subsidiaries, you will be entitled (subject to the provision below
regarding the Share



--------------------------------------------------------------------------------

Appreciation Goal) to receive the full amount of the bonus with respect to any
Performance Goal as to which the related Performance Vesting Date did not occur
prior to the date of the Change in Control as though the Performance Goal had
been fully achieved as of the time of the Change in Control. With respect to the
Share Appreciation Goal in such circumstances (to the extent the related
Performance Vesting Date did not occur before the date of the Change in
Control): (i) you will receive the full Award Percentage with respect to the
Share Appreciation Goal if the price per share of Common Stock in the Change in
Control transaction (or, if there is no such price in the transaction, the last
closing price of a share of the Common Stock (on the principal exchange upon
which the Common Stock is then listed or admitted to trade) on the last trading
day preceding the date of the Change in Control) (the “CTIC Price”) equals or
exceeds $2.94; (ii) if the CTIC Price is $1.54 or less, you will not be entitled
to any award with respect to the Share Appreciation Goal and the Award
Percentage with respect to that goal shall be deemed to be zero (0); and
(iii) if the Trading Price is greater than $1.54 and less than $2.94, the Award
Percentage shall be scaled linearly on a proportionate basis between 0% of such
Award Percentage at a Trading Price of $1.54 and 100% of such Award Percentage
at a Trading Price of $2.94 per share. For purposes of clarity, you will have no
right in connection with a Change in Control as to any Performance Goal as to
which a Performance Vesting Date occurred before the date of the Change in
Control (other than the right to the payment of the related bonus to the extent
not theretofore paid). Further, and notwithstanding anything else contained
herein to the contrary, you will have no continuing right to a bonus to the
extent a Change in Control occurs and bonuses are deemed triggered by that
Change in Control. For purposes of this Agreement, the term “Change in Control”
shall have the meaning ascribed to such term in the Plan, and shall only include
the first Change in Control to occur, if any, following the effective date of
this Agreement and prior to the Termination Date. If you become entitled to an
award in connection with a Change in Control as provided above, you will receive
payment of such award on (or immediately prior to) or within two and one-half
months following the Change in Control.

Continued Employment or Services. Notwithstanding anything else contained herein
to the contrary, to be eligible to receive a bonus pursuant to this Agreement,
you must be employed by the Company or one of its subsidiaries through each
Performance Vesting Date or the date of a Change in Control, as applicable.
Employment or services for a portion of the term of this Agreement, no matter
how substantial, shall not entitle to you any proportionate interest in any
bonus under any circumstances.

Subject to any written employment or severance agreement you may have with the
Company (or any of its affiliates) and subject to applicable law, nothing
contained in this Agreement constitutes an employment or service commitment by
the Company (or any of its affiliates), affects your status as an employee at
will who is subject to termination without cause at any time, or interferes in
any way with the Company’s right (or the right of its affiliates) to change your
compensation or other terms of employment at any time.

The bonuses and bonus opportunities under this Agreement are not to be taken
into account in determining your severance benefits, if any, under any
employment or severance agreement or plan you may become entitled to in
connection with a termination of your employment.



--------------------------------------------------------------------------------

Rights as Stockholder. You will have no rights or privileges as a stockholder as
to any of the shares of Common Stock that are subject to this award until such
shares shall have been earned by you (as of the applicable Performance Vesting
Date or Change in Control date) and have been actually issued by the Company and
are held of record by you (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).

Administration. The Company reserves the right, in its sole discretion, to
determine whether a Performance Goal has been achieved and whether a Change in
Control has occurred and to construe and interpret this Agreement setting forth
your award opportunity. Unless the Company’s Board of Directors provides
otherwise in advance of the occurrence of a Change in Control, the Board may
amend the terms of the Plan at any time prior to the occurrence of any such
Change in Control. Any interpretation or determination made by the Company with
respect to such matters shall be final and binding and given the maximum
deference permitted by law. In addition, the Company shall adjust such
performance goals to the extent (if any) it determines that the adjustment is
necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), any stock split,
stock dividend or reverse stock split, or any complete or partial liquidation of
the Company, (2) any change in accounting policies or practices, (3) the effects
of any special charges to the Company’s earnings, or (4) any other similar
special circumstances. In addition, the shares subject to the awards are subject
to adjustment in certain circumstances pursuant to the Plan.

Without limiting the generality of the amendment authority pursuant to the
preceding paragraph, if shares become payable to you pursuant to this Agreement
and, at the time of payment, the number of shares then due to you (together with
the number of shares then due under the Plan pursuant to any and all similar
stock bonus agreements entered into by the Company under the Plan) exceeds the
number of shares of Common Stock then available for issuance within the share
limits of the Plan (after taking into account shares that the Company has
reserved for purposes of then-outstanding stock options, restricted stock and
similar awards under the Plan), the Company may proportionately reduce the
number of shares that you (and the holders of any such similar stock bonus
agreements) are entitled to such that the share limits of the Plan (after taking
into account shares that the Company has reserved for purposes of
then-outstanding stock options, restricted stock and similar awards under the
Plan) are not exceeded.

Transferability. No benefit payable under, or interest in, this Agreement, the
bonus opportunities set forth herein, or any Common Stock due with respect
thereto (until such Common Stock has actually been issued) shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to, your or
your beneficiary’s debts, contracts, liabilities or torts; provided, however,
nothing in this section shall prevent a transfer by you (as to any amount then
due to you) by will or by applicable laws of descent and distribution.

Tax Withholding. Upon any distribution of shares of Common Stock in respect of
this award, the Company shall automatically reduce the number of shares to be
delivered by (or



--------------------------------------------------------------------------------

otherwise reacquire) the appropriate number of whole shares, valued at their
then Fair Market Value (as such term is defined in the Plan), to satisfy any
withholding obligations of the Company or its subsidiaries with respect to such
distribution of shares at the minimum applicable withholding rates. In the event
that the Company cannot legally satisfy such withholding obligations by such
reduction of shares, the Company (or a subsidiary) shall be entitled to require
a cash payment by you or on your behalf and/or to deduct from other compensation
payable to you any sums required by federal, state or local tax law to be
withheld with respect to such distribution. The Company shall reduce the amount
of any cash that you are otherwise entitled to receive pursuant to this
Agreement by any sums required by federal, state or local tax law to be withheld
with respect to such payment.

Governing Law. This Agreement shall be governed by the laws of the State of
Washington.

Entire Agreement. This Agreement contains all of the terms and conditions of the
bonus opportunities described above and supersedes all prior understandings and
agreements, written or oral, between you and the Company or any of its
respective affiliates with respect thereto. This Agreement may be amended only
by a written agreement, signed by an authorized officer, that expressly refers
to this Agreement.

Section 409A. The bonus opportunities reflected in this letter are not intended
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). This Agreement shall
be construed and interpreted consistent with that intent and so as to avoid any
tax, penalty or interest under Section 409A.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If this Agreement accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Agreement
below and returning it to me. A duplicate copy of this Agreement is included for
your records.

 

Cell Therapeutics, Inc. By:  

 

Print Name:   James A. Bianco, M.D. Title:   Chief Executive Officer

 

Accepted and Agreed:

 

[Name] Date:  

 